DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II claims 7-21 in the reply filed on 5/5/22 is acknowledged. Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. 

                                            Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-11, 14, 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Go et al (US 2016/0177425).
Go et al. teaches an aluminum alloy sheet [0010] product for further processing into bottles and cans, said alloy comprising (in wt.%):

cl. 7, 20
Go et al.
Mg
0.8-3.0
0.8-1.3
Mn
0.1-2.0
0.6-1.1
Cu
0.05-0.4
0.05-0.3
Fe
0.25-0.9
0.35-0.65
Si
0.2-0.7
0.015-0.5
Ti
-0.1
0.000-0.080
Zn
-0.25
0.000-0.500
Cr
-0.4
0.000-0.0080
impurities
-0.15
-0.15

Table 1: instant claims vs. Go et al
see Go et al. at [0009], which substantially overlaps the alloying ranges in claim 7. Concerning the product by process steps of claim 7, Go et al teaches processing said alloy by steps of DC casting, homogenizing, hot rolling, cold rolling, and stabilize annealing [0101-0115]. The disclosure of Go et al. includes heating to a hot rolling temperature, as hot rolling by definition occurs at elevated temperatures above the recrystallization temperature. The stabilize annealing of Go et al. qualifies as (thermal) “levelling” and therefore meets the instant levelling step. Because Go et al. teaches narrow alloying ranges that overlap the instant ranges “with sufficient specificity” (see MPEP 2131.03), together with product by process steps substantially identical to the instantly claimed steps, it is held that Go et al. anticipates the instant claims.
Alternatively, because Go et al teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, it is held that Go et al. has created a prima facie case of obviousness of the presently claimed invention.
	Concerning claim 8, the composition of Go et al falls within the claimed 3xxx (Mn as primary alloying element) as well as 5xxx (Mg as primary alloying element) series designations, and therefore meets the instant limitation.
Concerning claim 9, Go et al teaches forming a sheet out of said alloy [0010].
Concerning claims 10 and 14, though Go et al does not specify the YS(L) or texture aspect ratio, because Go et al teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, then substantially the same properties are reasonably expected to occur for the alloy product of Go et al, as for the instant invention.
Concerning claim 11, Go et al teaches stabilization annealing at 100-300°C [0118], which encompasses the claimed thermal levelling step range.
Concerning claim 19, Go et al teaches forming said alloy into beverage cans (abstract).

Claims 7-10, 14, 19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwamura (US 2018/0282848).
Iwamura teaches an aluminum alloy sheet product for further processing into bottles and cans (abstract), said alloy comprising (in wt.%):

cl. 7, 20
Iwamura
Mg
0.8-3.0
1.1
Mn
0.1-2.0
0.7
Cu
0.05-0.4
0.24
Fe
0.25-0.9
0.45
Si
0.2-0.7
0.33
Ti
-0.1
0.05
Zn
-0.25
0.12
Cr
-0.4
-
impurities
-0.15
-

Table 2: instant claims vs. Iwamura
see Iwamura at Table 1 ex. 1, which falls within the alloying ranges of claims 7 and 20. Concerning the product by process steps of claim 7, Iwamura teaches processing said alloy by steps of DC casting, homogenizing, hot rolling at 460-510°C, cold rolling to 0.28mm [0065]. The disclosure of Iwamura necessarily includes heating to a hot rolling temperature. Therefore, because Iwamura teaches examples within the claimed ranges, together with product by process steps substantially identical to the steps referred to in the instant claim, it is held that Iwamura anticipates the instant claims.
Alternatively, because Iwamura teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, it is held that Iwamura has created a prima facie case of obviousness of the presently claimed invention.
Concerning claim 8, the examples of Iwamura fall within the claimed 3xxx (Mn as primary alloying element) as well as 5xxx (Mg as primary alloying element) series designations (see Table 1- ex. 1, 3, etc.), and therefore meet the instant limitation.
Concerning claim 9, Iwamura teaches forming a sheet out of said alloy [0010].
Concerning claims 10 and 14, though Iwamura does not specify the YS(L) or texture aspect ratio, because Iwamura teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, then substantially the same properties are reasonably expected to occur for the alloy product of Iwamura, as for the instant invention.
Concerning claim 19, Iwamura teaches forming said alloy into beverage cans; see Iwamura [0051].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) or Iwamura, as applied to claims above.
Neither Go et al nor Iwamura specify the presence of fines and debris on the aluminum alloy sheet, and therefore the sheets of Go et al or Iwamura would appear to fall within a reasonable definition of the claimed “substantially free of aluminum fines and debris”. Alternatively, it would have been within the level of one of ordinary skill in the art, given the disclosure of Go et al. or Iwamura, to clean the surface of the aluminum alloy sheet as needed, in order to provide the predictable purpose of a clean sheet, absent of fines and debris (substantially as presently claimed).  Therefore, the disclosures of either Go et al. or Iwamura are held to create a prima facie case of obviousness of an invention as claimed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) or Iwamura (2018/0282848) as applied above, and further in view of ASM Handbook Vol. 14B, pp. 46-56.
Neither Go et al. nor Iwamura specify a product by process step of tension levelling. However, levelling is held to be well known in the art of flat metal sheet products, to produce the predictable result of correcting shape defects in the sheet and achieve a flat-shape condition (see ASM Handbook Vol. 14B p.46, under “Flattening and Leveling”). It would have been obvious to one of ordinary skill in the art to have levelled the sheet product of Go et al. or Iwamura, in order to provide the predictable purpose of achieving a flat-shaped sheet corrected of defects (taught by the ASM Handbook).

Claim 13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) alone, or further in view of Iwamura (US 2018/0282848).
Go et al. is discussed above. Go et al. does not teach the sheet thickness as recited I claims 13 or 20. However, it would have been within the level of one of ordinary skill in the art, given the disclosure of Go et al., to have rolled the sheet of Go et al. with the desired level of cold reduction, in order to provide a sheet with a final desired thickness (such as within the claimed ≤240µm). Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).
Alternatively, though Go et al. does not teach cold rolling to a final thickness as claimed, Iwamura teaches cold rolling Al sheet intended for body stock to a final thickness of 0.2-1 mm (200-1000 µm, see Iwamura [0049]) results in Al sheet with suitable mechanical properties (examples).  This disclosure of Iwamura would have rendered it obvious to one of ordinary skill in the art to have rolled the sheet of Go et al. to a final thickness of 200-1000 µm, because Iwamura teaches suitable strength/mechanical properties can be achieved by such a step.
Concerning claim 21, though Go et al. does not specify the texture aspect ratio, because Go et al. teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, then substantially the same properties are reasonably expected to occur for the prior art products of Go et al., as for the instant invention.

Claim 13, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 2018/0282848), as applied to claims above.
Iwamura is discussed above. In addition to what is stated above, Iwamura teaches cold rolling Al sheet intended for body stock to a final thickness of 0.2-1 mm (200-1000 µm, see Iwamura [0049]) results in Al sheet with suitable mechanical properties (examples). It would have been obvious to one of ordinary skill in the art to have formed an aluminum alloy sheet with the composition of Iwamura (see Table 2 above), together with a thickness of 200-1000 µm, which overlaps the claimed maximum thickness, because Iwamura teaches thicknesses of 200-1000 µm results in Al sheet with suitable mechanical properties (examples).
Concerning claim 21, though Iwamura does not specify the texture aspect ratio, because Iwamura teaches an overlapping Al-Mg-Mn alloy, processed by substantially identical product by process steps, then substantially the same properties are reasonably expected to occur for the alloy product of Iwamura, as for the instant invention.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (US 2016/0177425) or Iwamura (US 2018/0282848) as applied above, and further in view of Heenan et al. (US 7,569,525).
Go et al. and Iwamura are each discussed above. Neither Go et al. nor Iwamura specify using a cupping lubricant. However, Heenan teaches using a lubricant for forming container stock such as food, beer, or beverage containers (abstract), wherein said lubricant comprises dioctyl sebacate (Heenan column 5, line 48) and is applied to aluminum sheets in amounts of ≤ 100mg/ft2 (≤1080 mg/m2) (Heenan column 6, line 9) in order to provide the effect of lubricating the aluminum workpiece.  The disclosure of Heenan would have rendered it obvious to one of ordinary skill in the art to lubricate the aluminum sheet of Go et al. or Iwamura with dioctyl sebacate in amounts of ≤ 100mg/ft2 (as taught by Heenan) in order to provide the predictable result of lubricating the aluminum workpiece, intended for container stock.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/18/22